ACCEPTED
                                                                            06-14-00190-CR
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                        7/1/2015 3:04:21 PM
                                                                           DEBBIE AUTREY
                                                                                     CLERK


               IN THE COURT OF APPEALS FOR THE
            SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                           FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
TONYA ANN RODRIGUEZ                                 7/1/2015 3:04:21 PM
   APPELLANT                  §                         DEBBIE AUTREY
                              §                             Clerk
    v.                        §      Nos.    06-14-00190-CR
                              §
THE STATE OF TEXAS,           §
   APPELLEE                   §



                        STATE'S BRIEF


           ON APPEAL FROM THE 354th DISTRICT COURT
                      HUNT COUNTY, TEXAS
               TRIAL COURT CAUSE NUMBER 29,230
    THE HONORABLE RICHARD A. BEACOM, JR., JUDGE PRESIDING


                                  NOBLE D. WALKER, JR.
                                  District Attorney
                                  Hunt County, Texas


                                  STEVEN LILLEY
                                  Assistant District Attorney
                                  P.O. Box 441
                                  4th Floor Hunt County Courthouse
                                  Greenville, TX      75403
                                  (903) 408-4180
                                  FAX (903) 408-4296
                                  State Bar No. 24046293
                                         TABLE OF CONTENTS


TABLE OF CONTENTS ........................................................................................ 2


INDEX OF AUTHORITIES .................................................................................... 3


SUMMARY OF THE STATE'S ARGUMENT ........................................................ 4


ARUGUMENT ........................................................................................................S


PRAYER ..............................................................................................................13


CERTIFICATE OF SERVICE ..............................................................................14


CERTIFICATE OF COMPLIANCE. .....................................................................15




2
                                     INDEX OF AUTHORITIES
CASES
Asay v. State, 456 S.W.2d 903 (Tex. Grim. App. 1970) ......................................... 9
Cockrell v. State, 933 S.W.2d 73 (Tex. Grim. App. 1996) .................................. 6-7
Felder v. State, 848 S.W.2d 85 (Tex. Grim. App. 1992) ........................................ 9
Johnson v. State, 982 S.W.2d 403 (Tex. Grim. App. 1998) ................................. 10
Martinez v. State, 17 S.W.3d 677 (Tex. Grim. App. 2000) ............................. 11, 13
Sadler v. State, 977 S.W.2d 140 (Tex. Grim. App. 1998) .................................... 10
Threadgill v. State, 164 SW.3d 654 (Tex. Grim. App. 2004) .................................. 7
Parks v. State, 843 S.W.2d 693
        (Tex. App. Corpus Christi, 1992 pet. ref'd) .................................................. 9
Vanderhorst v. State, 821 S.W.2d 180
        (Tex. App. Eastland, 1991 pet. ref'd.) ..................................................... 9-1 0


STATUTES
Texas R. App. Pro. 33.1 (a)(1 )(2)(A) .......................................................................7
Texas R. App. Pro. 44.2(b ) ............................................................................ 11, 13




3
                     IN THE COURT OF APPEALS FOR THE
                 SIXTH DISTRICT OF TEXAS AT TEXARKANA




TONYA ANN RODRIGUEZ
    APPELLANT                             §
                                          §
      v.                                  §      No. 06-14-00190-CR
                                          §
THE STATE OF TEXAS,                       §
    APPELLEE                              §




                                  STATE'S BRIEF




TO THE HONORABLE COURT OF APPEALS:


NOW COMES the STATE OF TEXAS, Appellee, in this appeal from Cause No.
29,230 in the 354th Judicial District Court in and for Hunt County, Texas,
Honorable Judge Richard A. Beacom, Jr., Presiding, now before the Sixth District
Court of Appeals, and respectfully submits this its brief to the Sixth District Court
of Appeals in support of the judgment of conviction and sentence in the court
below.




4
                           SUMMARY OF ARGUMENT

      In her brief, Appellant complains that the prosecutor representing the state
made an improper jury argument that caused her harm in her prosecution for
reckless injury to a child causing serious bodily injury. Appellant's argument fails
on three major grounds. First, the alleged error was not properly preserved by
trial counsel. Secondly, even if the issue was preserved for appeal, the jury
argument was not error. Finally, if this Court finds the argument to be error,
Appellant still is unable to show harm.
      Though trial counsel did object to the perceived improper jury argument,
his objection was at least partially sustained and counsel did not pursue his
objection to an adverse ruling. Under the controlling precedent of Cockrell v.
State, the issue has therefore not been preserved for appeal.
      Even if the issue was preserved, the argument complained of can be
characterized as the prosecutor making a plea to law enforcement that the jury
not consider the full range of punishment and instead consider only a higher
range of punishment based upon the facts of the case. Appellant's reliance on
jury selection case lawis misplaced. The jury argument here tracks what a
properly qualified juror is allowed to do in every case, look at the facts of the case
and determine the appropriate punishment.
      Even if the jury argument is judged to be error, Appellant cannot show
harm under the Martinez v. State factors which weigh; the severity of the
misconduct, the curative measures taken by the court and the relative certainty of
the same result in punishment absent the improper jury argument. Under these
factors (assuming the jury argument was improper) only the first factor weighs in
Appellant's favor. Therefore, Appellant cannot show that the improper jury
argument was harmful and the error must be ignored by this Court.




5
                                    ARGUMENT


      In her sole point of error Appellant complains that the attorney representing

the State committed error during jury argument. Appellant alleges that the

State's attorney engaged in improper jury argument by urging jurors to "disregard

the full range of punishment and only 'honestly consider' a sentence over eleven

years." Appellant's brief p. 16, quoting Reporter's Record (RR) Vol. 9 p. 20-21.

Appellant spends the majority of her brief outlining the harm analysis involved in

jury argument error. The State brings forth three points in its brief to show that

Appellant is not entitled to relief. First, the error complained of was not

preserved. Secondly, if the potential error was preserved, it is indeed not error.

Finally, if the jury argument was error, it was not harmful.



                                          I.

                    Did the defense attorney preserve error?

      The First issue this Court must address is whether the defense attorney

properly preserved the alleged jury argument error. To preserve error in jury

argument, Appellant must show trial counsel objected to the complained of error

and persisted in his objection to an adverse ruling. Cockrell v. State, 933 S.W.2d
73, 89 (Tex. Crim. App. 1996). This rule applies regardless of whether or not the

complained of argument could have been remedied by a curative instruction.




6
Threadgill v. State, 164 SW.3d 654, 670 (Tex. Grim. App. 2004) citing Cockrell at

89.

      The threshold question must be whether the defense counsel ever

received an adverse ruling from the trial court. A ruling by a trial court can be

either express or implicit. Texas R. App. Pro. 33.1 (a)(1 )(2)(A). In this case, the

defense attorney objected to the State's jury argument involving the punishment

range the State desired the jury to consider. The defense made a specific

objection to which the court responded with: "Well let's- rather than instruction

of where to start [deliberations], I think you can argue where the State would like

to see the punishment range go from." Reporter's Record Vol. 11 p. 21.

      It appears by its ruling that the trial court understood the defense counsel's

objection and at least partially sustained his objection. The State certainly took

the objection as sustained as he changed his argument to conform to the court's

ruling. The defense counsel however, made no further objection, nor did he has

for a jury instruction to disregard or a make a motion for a mistrial. Because he

failed to do so, defense counsel never received the adverse ruling required under

Cockrell to preserve the jury argument error and this issue has not been

preserved for appeal.




7
                                         II.

                    Was the complained of argument error?

      If the issue was properly preserved for appeal, the next major issue is

whether the complained of argument was error at all. The jury argument in this

case came at the conclusion of a trial involving a woman who pled guilty to

recklessly causing a broken femur bone in a three month old girl. The alleged

improper argument by the prosecutor came as he finished explaining the different

punishment verdict forms to the jury. RR Vol. 11 p. 19-20. The prosecutor urged

the jury to begin their deliberations at 11 years in the Texas Department of

Correction. ld. at 20. Beginning deliberations at 11 years, the prosecutor

argued, sent a message that the facts of this case did not warrant probation (as

defendant would have only been eligible for probation on a sentence of ten years

or less) and was thus never considered by the jury during its deliberations.

      Before the prosecutor could fully develop this argument, defense counsel

objected stating, "the law says the jury can consider the full range and he's [the

prosecutor] giving instructions to start at a certain place and that's improper

argument." ld. at 20. As stated above, the trial ruled informed the State how to

more properly make such an argument. The prosecutor, therefore, restated his

point thusly; "So where State believes that the range that should be honestly

considered, based on the facts that you heard, is 11 years and up because

that sends a message that our community never even considered probation in

this case." ld. at 21 (Emphasis added).

8
           Though Appellant zeroes in on the alleged narrowing of the punishment

range by the State, the prosecutor was in actuality arguing that the jury should

not consider Appellant worthy of probation based upon the facts presented in the

case. The issue therefore is whether by urging a jury to only consider a certain

portion of the punishment range in its deliberations, the State had committed

improper jury argument. The answer is that such an argument is not error.

           A State's jury argument must fall into one of four general areas: a

summation of the evidence, reasonable deductions from the evidence, answering

the arguments of opposing counsel and pleas for law enforcement. Felder v.

State, 848 S.W.2d 85, 94-95 (Tex. Grim. App. 1992). A request that the jury give

a defendant a lengthy prison term is considered a plea to law enforcement and a

discussion of the evidence. Asay v. State, 456 S.W.2d 903, 905 (Tex. Grim. App.

1970); Parks v. State, 843 S.W.2d 693, 696 (Tex. App. Corpus Christi, 1992 pet.

ref' d).

           With facts very similar to those at hand, the case of Vanderhorst v. State is

particularly instructive. In Vanderhorst, the prosecutor stated that though a

lower punishment range was available for the jury to consider, the jury should

instead begin their deliberations "in the upper range" based upon the prior

convictions of the defendant and the enhanced punishment range such

convictions allowed for. The defense objected claiming that such an argument

urged the jury not to consider the full range of punishment. The trial court

overruled the objection and the appellate court found the argument to be a

9
proper plea to law enforcement. Vanderhorst v. State, 821 S.W.2d 180, 186

(Tex. App. Eastland, 1991 pet. ref'd.)

      The cases relied upon by Appellant to show error deal not with jury

argument, but with the jury selection process. It is indeed true that a potential

juror must be able consider the full range of punishment for a criminal offense in

ordered to be qualified as a juror. Johnson v. State, 982 S.W.2d 403, 405-06

(Tex. Crim. App. 1998). This requirement however, is limited to consideration of

the full range of punishment in a merely general sense. A juror is not disqualified

if they are given a particular fact or set of facts and then asked under those facts

whether they could consider the full range of punishment. Sadler v. State, 977
S.W.2d 140, 142-43 (Tex. Crim. App. 1998). In Sadler, the appellant claimed

that a juror must not only be able to consider the full range of punishment for the

crime in general, but also for the crime as Appellant committed it. This argument,

the court said, was "without merit."   kL. at 143. The Court stated succinctly, "We
hold that a prospective juror is not challengeable for cause because he or she

will use the facts to determine punishment."   kL.
      If a juror need not be able to consider the full range of punishment based

upon the actual facts of the case, then it cannot be error for the State to argue

that based upon the facts of the case, the jury should not consider the full range

of punishment. Therefore, the complained of jury argument made by the State

was not error.



10
                                          Ill.

            If the jury argument was error, was the error harmful?

      As Appellant has stated, improper jury argument is examined under Texas

Rule of Appellate Procedure 44.2(b). Any error must be disregarded as harmless

unless the error affects the Appellant's substantial rights. Whether an improper

jury argument affects Appellant's substantial rights can be determined by looking

at three key factors: the severity of the misconduct, the curative measures taken

and the certainty of the punishment assessed in the case absent the misconduct.

Martinez v. State, 17 S.W.3d 677, 692-93 (Tex. Grim. App. 2000).

      The first factor is the severity of the misconduct. In this case, as stated

above, the State was attempting to make the argument that based upon the facts

of the case, the jury should not consider any sentence below eleven years and

therefore begin their deliberations there. If this was indeed error and instructed

the jury to disregard its essential function in considering the full range of

punishment (which as seen above, the State in no concedes) this prong would

weigh in Appellant's favor.

      The second factor is the curative measure(s) taken by the court. In this

case, the Court urged the prosecutor to restate his argument in a different way.

The State did so and no further objection or request for the jury to disregard was

made. Considering the fact that defense counsel made no further objections

after the court's ruling to the State's subsequent argument, it can be reasonably

assumed that the curative measures made by the court were helpful in allaying

11
any error made by the State. Therefore, this second prong weighs against

Appellant.

      The final prong is the certainty of the punishment assessed absent the jury

argument error. This is a difficult prong to examine as the facts of any individual

case given to any assembled jury could result in a different outcome in regards to

punishment. It is essentially impossible to know with "certainty" whether the jury

in this case would have assessed a punishment of sixteen years without the

complained of argument.

      However, a review of the facts shows that a rational jury could have seen

the aggravating facts of this case and reached a similar conclusion without the

improper argument. Appellant in this case took care of small children in her

home as her source of income. Appellant pled guilty to the offense of reckless

injury to a child by breaking the femur bone of a three month old child. Appellant

admitted that she partook in methamphetamines on the weekends, only to

receive children into her home to take care of again on Mondays. R.R. Vol. 10 p.

65 and 221-22. Appellant did not immediately call for emergency help when it

was apparent that she had hurt the child in this case. R. R. Vol 10 p. 57-58 and

188-89. Appellant pled guilty to the crime and admitted that she committed the

act in frustration to investigators. However, in front of the jury, Appellant

changed her story and claimed that the "pop" she heard in the victim's leg

occurred when Appellant was changing her diaper like normal. R.R. Vol. 10 pp.



12
219-20. The refusal to take responsibility for her actions very likely weighed

heavily on the jury during deliberations.

      Considering the multitude of aggravating facts presented to the jury, it is

reasonable to assume that the jury could have come to the same punishment

conclusion absent the State's argument complained of here. This final prong,

therefore, again weighs against Appellant.

      Due to the fact that Appellant cannot clearly show harm based upon the

three factors outlined in Martinez, the error should be found harmless and

ignored under Rule 44.2(b ).



                                     PRAYER
      Appellant's trial was without prejudicial or fundamental error. The State
prays that Appellant's conviction and sentence be affirmed.


                                             Respectfully submitted,


                                             NOBLE D. WALKER, JR.
                                             District Attorney
                                             Hunt      unty, Te




                                             Assistant District Attorney
                                             P.O. Box 441
                                             4th Floor Hunt County Courthouse
                                             Greenville, TX 75403
                                             State Bar No. 24046293
                                             (903) 408-4180
                                             FAX (903) 408-4296


13
                           CERTIFICATE OF SERVICE
      A true copy of the State's brief has been delivered to Frank Long, attorney
for Appellant, on July 1, 2015.




                                           Assistant District Attorney




14
     CERTIFICATE OF COMPLIANCE OF TYPEFACE AND WORD COUNT


      In accordance with Texas Rules of Appellate Procedure 9.4 (e) and (i), the
undersigned attorney of record certifies that Appellee's Brief contains 13-point
typeface of the body of the brief, 2,144 words, excluding those words identified
as not being counted in appellate rule of procedure 9.4(i)(1 ), and was prepared
on Microsoft Word 2007.




Steven Lilley
Attorney for the State




15